DETAILED ACTION

Response to Amendment
Applicant's amendment filed 5/11/2022 has been entered.  Currently, claims 1-12 are pending and claims 11 and 12 are new


Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 11, the Examiner does not find support for the broad limitations that the content of the pigment is broadly “10 to 90% by mass” in the specification as originally filed.  The Examiner does find support that this amount is relative to “the total amount of the ultra-violet curable resin” but this would not provide support for the current broader limitations.


Claim Rejections - 35 USC § 103
Claims 1-4, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (5,866,504).
With regard to claims 1-4, 6 and 10, Okada et al. teach a transparent thermosensitive recording material comprising a transparent substrate, which reads on applicants’ transparent support, a thermosensitive coloring layer, which reads on applicants’ thermosensitive recording layer, and a protective layer, which reads on applicants’ protective layer (col. 3, lines 25-37).  The recording material could be a ticket or a label (col. 1, lines 37-42).  The thermosensitive coloring layer may comprise a leuco dye, a developer and a binder, which means it may be free of inorganic pigment (col. 5, lines 11-22 and col. 8, lines 29-35).  The protective layer is formed on the thermosensitive coloring layer and may comprise an ultraviolet crosslinking resin, and a filler, such as calcium carbonate or styrene-methacrylic acid copolymer, which read on applicants’ pigment other than silicone pigments (col. 9, line 3 to col. 10, line 10).  The average particle size of the filler is smaller than 0.3 microns (col. 9, lines 59-60); however, Okada et al. do not specifically teach an example with a UV curable resin and pigment having the Rz claimed or the d50 and d100 in the range claimed.
Given the fact that Okada et al. teach using UV curable resins and calcium carbonate or styrene-methacrylic acid copolymer pigments for the protective layer, it would have been obvious to one having ordinary skill in the art to have made an antistatic layer comprising UV curable resins and calcium carbonate or styrene-methacrylic acid copolymer pigments placed in the protective layer that is on the thermosensitive coloring layer.  These are taught by Okada et al. as being proper for the protective layer, and therefore there would be a reasonable expectation of success in forming a proper working protective layer.  
It also would have been obvious to one having ordinary skill in the art to have made the average particle diameter be the same as the median particle diameter as these two values are approximately the same, and therefore it would have been obvious to have made the median particle diameter be from 0.1 to 0.3 microns as in claim 2; furthermore, it would have been obvious to have made the d100 particle diameter be any amount including less than 4 microns such that the surface area and oil absorption ability of the filler meets the amount taught in Okada et al. 
Given the fact that the protective layer of Okada et al. is made of the same materials and has the same particle sizes as claimed, it will intrinsically possess the Rz value of claim 1.
	With regard to claim 11, Example 2 shows silica present at 10% by mass relative to the amount of resin (col. 11, lines 49-59).  It would have been obvious to have made the amount of filler be 10 % relative to the UV curable resin as these are known equivalent materials in Okada et al.
	With regard to claim 12, Okada et al. teach that the thickness of the protective layer is from 0.1 to 20 microns; however, they do not teach the coatweight of the protective layer.
	It would have been obvious to one having ordinary skill in the art to have made the coating of Okada et al. be any coatweight, including from 0.6 to 5 g/m3 , such that the coating provided the proper amount of protection while not being so thick as to waste money.  It is known for coatings having a density of 1000kg/m3 that the coatweight in g/m2 is approximately equal to the thickness in microns, and therefore the coatweight of the claims is approximately the same as the thickness taught in Okada et al.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (5,866,504) in view of Ono et al. (WO 2015/072410) machine translation included.
Okada et al. render obvious all of the limitations of claim 1 above.  Additionally, they teach that the average particle diameter of the leuco dye and the developer may be less than 1 micron (col. 8, lines 34-38); however, they do not specifically teach that the 50% cumulative volume particle diameter of the developer or leuco dye is from 0.1 to 0.4 microns or the presence of an adhesive layer on a side of the substrate opposite of the thermosensitive recording layer.
Ono et al. teach a transparent heat-sensitive sheet that may have a heat sensitive recording layer 2 and a protective layer 6 on one side of a base layer 3 and an adhesive layer 4 formed on the back side of the base layer 3 (Fig 2, [0026] and [0069]).  The particles of leuco dye and developer in the recording layer 2 have a 50% average particle diameter (median diameter) in a volume based particle size distribution of from 0.1 to 0.7 microns, which overlaps with the claimed range [0039].  This is preferred to make sure the particles do not reduce the transparency of the recording layer [0039].
Since Okada et al. and Ono et al. are both drawn to transparent thermosensitive recording medium, it would have been obvious to one having ordinary skill in the art to have made the transparent recording medium of Okada et al. include the adhesive layer of Ono et al.  The rationale would have been to have extended the use of the transparent thermosensitive recording material of Okada et al. to be used in transparent packaging applications as taught in Ono et al.
Additionally, given that the range of median particle diameter, i.e. d50, overlaps with the range claimed, a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (5,866,504) in view of Ono et al. (WO 2015/072411), wherein the US national stage application US 2016/0263926 will be used as a translation.
Okada et al. render obvious all of the limitations of claim 1 above.  Additionally, they also suggest that thermosensitive recording materials can be used for labels (col. 1, lines 37-42 and); however, they do not specifically teach the presence of an adhesive layer on a side of the substrate opposite of the thermosensitive recording layer.
Ono et al. teach that a thermal recording sheet comprising a substrate layer 3, a recording layer 2 and a protective layer 5 in this order on the substrate sheet (Fig 1 [0037].  An adhesive layer may be formed on the outermost back surface side of the thermal recording sheet such that the thermal recording sheet may be used as a label [0126] and [0127].
Since Okada et al. and Ono et al. are drawn to thermal recording sheets that have use as labels, it would have been obvious to one having ordinary skill in the art to combined the adhesive layer of Ono et al. with the thermosensitive recording material of Okada et al.  The results of such a combination would have been obvious to one having ordinary skill; further, each of the elements would have performed the same in combination as they had separately.


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There would have been no rationale save improper hindsight to have made the protective layer of Okada et al. into two distinct protective layers having a first protective layer on the thermal recording layer comprising a water-soluble resin and then having the second protective layer be formed with a UV-curable resin.  Additionally, there is no suggestion in the prior art to have modified Okada et al. to have had such an arrangement of layer in combination with the rest of the limitations claimed.  The closest prior art US 6375784 teaches an intermediate layer having UV-curable resins, which would not be a water-soluble resin.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/11/2022, with respect to the objection to claim 1, the previous 112 rejections and the previous interpretation of the antistatic layer as applicants’ protective layer have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 
However, applicants’ amendment has necessitated a new interpretation of the Okada et al. reference, wherein the protective layer of Okada et al. is reading on applicants’ protective layer.  Please see the above rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759